Title: James P. Preston to James Madison, 9 May 1828
From: Preston, James P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Richmond
                                
                                 May 9th 1828
                            
                        
                        
                        My friends have presented my pretensions to the President to fill the vacancy occasioned by the death of the
                            late Treasurer of the United States—As you are acquainted with many of the incidents of my life, which have been
                            personally eventful; and as you know that I made sacrifices in my efforts to save the Government, during your
                            administration by encountering all the hazards connected with that period; I hope I shall be pardoned for suggesting,
                            that you would confer a favour on me by stating to the President whatever may be your impressions in relation to my claims, and qualifications for the appointment.
                        I have supposed that a capacity for labour in detail is more requisite in the discharge of the duties of the
                            Office in question, than the exercise of distinguished intellectual attainments. In case I should be selected for the
                            Office I am aware of the great responsibility which I should incur, but my friends who have an intire confidence in my
                            integrity, insist upon me, that on that account I ought not to be deterred. I am Dear Sir most respectfully your Obt. Ser.
                        
                        
                            
                                James P. Preston
                            
                        
                    